PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
AYANBADEJO et al.
Application No. 16/697,927
Filed: 27 Nov 2019
For: BODY MODELING USING MOBILE DEVICE
Attorney Docket No. AQ-001US
:	SUA SPONTE DECISION
:	WITHDRAWING THE 
:	HOLDING OF ABANDONMENT
:
:
:


This is a sua sponte decision withdrawing the holding of abandonment, in response to the Notice of Abandonment mailed September 20, 2021.

The petition is GRANTED.

The Office mailed a Notice of Abandonment on September 20, 2021, stating that no reply had been received in response to an Office letter mailed on March 15, 2021.  However, a review of the application file reveals the presence of an Amendment filed September 15, 2021, made timely by obtaining a three month extension of time.

In view of the above, it is obvious that the Notice of Abandonment was mailed in error, and the holding of abandonment is hereby withdrawn.

The application is being forwarded to Group Art Unit 2666 for consideration of the Amendment, timely filed with a three month extension of time on September 15, 2021.
								
Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.
				
/Cliff Congo/
									
Cliff Congo			
Attorney Advisor
Office of Petitions